DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 drawn to a guide assembly) in the reply filed on January 11, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 11, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti (US 2003/0028196).
Claim 1, Bonutti discloses a guide assembly (Fig. 16) for an impactor (Fig. 17; could be any saw similar to the one shown in Fig. 17), comprising: an impactor guide (Fig. 16; 186) having a guide magnetic region (paragraph [0206]) and an opening (Fig. 17; slot  that 202 points towards) having an  opening axis (axis running through slot 202)., wherein the opening is capable of constraining movement of the impactor to translation along the opening axis of the opening (Fig. 17; the impactor could be a larger saw blade that matches the size of the slot or any flat device like the saw blade that could be slid through the slot); a guide receptacle (Fug, 16; 190) having a receptacle magnetic region (paragraph [0206]; entire thing is magnetized) capable of receiving the guide magnetic region (Fig. 16) to form a magnetic interface (Fig. 16; paragraph [0206]) between the receptacle magnetic region and the guide magnetic region capable of locating the opening axis along a first axis (Fig. 16; paragraph [0206]; any axis that the user decides to align the opening axis with) and having a magnetic attraction force (Fig. 16; paragraph [0206]) sufficient to hold the impactor guide to the guide receptacle when translation of the impactor is substantially along the first axis (Fig. 16; paragraph [0206]; the magnetic connection between 186 and 190 needs to be strong enough to hold the two together to assure correct assembly) and insufficient to hold the impactor guide to the guide receptacle when an impaction force greater than a predetermined threshold is applied to the impactor along a second axis that is not substantially parallel to the first axis (Figs. 16-17; paragraph [0206], much like a refrigerator magnet, 190 can be attached to 186 and strong enough to hold on and be aligned, as well as one can take the magnet off the fridge, note how 190 is gone in Fig. 17, by applying enough force at different angles).
Claim 6, Bonutti discloses the guide assembly of claim 1, wherein the receptacle magnetic region and the guide magnetic region are one of: a) a body made of a solid magnetic material; b) a body partially made of a solid magnetic material; or c) a body having a coating of magnetic material (paragraph [0206]). 
Claim 7, Bonutti discloses the guide assembly of claim 1, wherein the guide receptacle further comprises bracket (portion that 190 points towards) is configured to couple the guide receptacle to a surgical device or instrument (Fig. 16; note how 190 helps couple to 134). 
Claim 8, Bonutti discloses the guide assembly of claim 7, wherein the surgical device is a robotic surgical system (in the same manner 190 connects to 134 it could also couple to a robotic surgical system). 
Claim 11, Bonutti discloses the guide assembly of claim 1, wherein the impactor guide further comprises a second guide magnetic region (for this claim, the guide magnetic region could be one half of the impactor guide and the second guide magnetic region could be the other half of the impactor guide); and wherein the guide receptacle further comprises a second receptacle magnetic region (same as impactor guide where each half is considered a region), wherein the receptacle magnetic region and the second receptacle magnetic region are configured to magnetically couple with the guide magnetic region and the second guide magnetic region, respectively, to for the magnetic interface (Fig. 16; note how each side connects to one another). 
Claim 27, Bonutti discloses the guide assembly of claim 11, wherein the guide magnetic region and the second guide magnetic region are separated by a gap (left third could be considered the first region and right third could be considered the second region and the middle third could be considered the gap). 

Claim(s) 1, 2-4, 6-9, 11, 27, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesis (US 4865324).
Claim 1, Nesis discloses a guide assembly (Figs. 1-5) capable of being used with an impactor (an impactor could be put through the center hole), comprising: an impactor guide (Fig. 3; upper wheel) having a guide magnetic region (13) and an opening (Fig. 1; center hole) having an axis (axis running through the hole), wherein the opening is capable of constraining movement of the impactor to translation along the axis of the opening (Fig. 1; if the impactor has a shaft of similar size to the hole this guide device will perform the function); a guide receptacle (Fig. 3; lower wheel) having a receptacle magnetic region (13) for receiving the guide magnetic region (Fig. 3) to form a magnetic interface (Fig. 3; col. 2) between the receptacle magnetic region and the guide magnetic region to locate the opening axis along a first axis (any axis the user decides to align the opening axis with) and having a magnetic attraction force (Fig. 3; col. 2) sufficient to hold the impactor guide to the guide receptacle when translation of the impactor is substantially along the first axis (see Fig. A below; if one pushes a rod/impactor through the center holes the two magnetic wheels will stay together) and insufficient to hold the impactor guide to the guide receptacle when an impaction force greater than a predetermined threshold is applied to the impactor along a second axis that is not substantially parallel to the first axis  (see Fig. A below).

    PNG
    media_image1.png
    453
    925
    media_image1.png
    Greyscale

Fig. A: Annotated Fig. 3 of Nesis to show how claim limitations are met.

Claim 2, Nesis discloses the guide assembly of claim 1, wherein the receptacle magnetic region comprises a receptacle chamber (Fig. 3; where the magnet is housed) housing a receptacle magnet (13), and the guide magnetic region comprises a guide chamber (Fig. 3 where the magnet is housed) housing a guide magnet (Fig. 3 other magnet 13 in the second wheel).
Claim 3, Nesis discloses the guide assembly of claim 2, wherein the receptacle magnet and the guide magnet are selected from a permanent magnet, a temporary magnet, or an electromagnet (abstract; col. 1).
Claim 4, Nesis discloses the guide assembly of claim 2, wherein the receptacle magnet and the guide magnet are permanent magnets (cols. 1-3; only mention them being permanent, never any other type).
Claim 6, Nesis discloses the guide assembly of claim 1, wherein the one or more receptacle magnetic regions and the one or more guide magnet regions are one of: a) a body made of a solid magnetic material; b) a body partially made of a solid magnetic material; or c) a body having a coating of magnetic material (Fig. 3; cols. 1-3).
Claim 7, Nesis discloses the guide assembly of claim 1, wherein the guide receptacle further comprises a bracket (the protrusions 22 can act as a bracket), wherein the bracket is configured to couple the guide receptacle to a surgical device or instrument (Fig. 6; many instruments could be designed to attach to the protrusions 22, note how extra wheels can be attached to the other wheels).
Claim 8, Nesis discloses the guide assembly of claim 7, wherein the surgical device is a robotic surgical system (a robotic arm that has a coupler like the wheels could be attached to this toy).
Claim 9, Nesis discloses the guide assembly of claim 1, wherein the receptacle magnetic region further comprises a protrusion (Fig. 3; 22) and the guide magnetic region further comprises an indentation (Fig. 4; 24), wherein the protrusion and the indentation are configured to self-align when the impactor guide is magnetically coupled to the guide receptacle (Figs. 3 and 6).
Claim 11, Nesis discloses the guide assembly of claim 1, wherein the impactor guide further comprises a second guide magnetic region (for this claim, the guide magnetic region could be one half of the impactor guide and the second guide magnetic region could be the other half of the impactor guide); and wherein the guide receptacle further comprises a second receptacle magnetic region (same as impactor guide where each half is considered a region), wherein the receptacle magnetic region and the second receptacle magnetic region are configured to magnetically couple with the guide magnetic region and the second guide magnetic region, respectively, to for the magnetic interface (Fig. 3; note how each side connects to one another).  
Claim 27, Nesis discloses the guide assembly of claim 11, wherein the guide magnetic region and the second guide magnetic region are separated by a gap (see Fig. B below; the gap could be the middle third while the other regions are the outer thirds).
Claim 31, Nesis discloses the guide assembly of claim 27, wherein the gap comprises a second axis (see Fig. B below; axis running through the opening coming into and out of the page) coincident with the axis of the opening when the receptacle magnetic region and the guide magnetic region are magnetically coupled (Fig. 3), and wherein the axis of the opening breaks coincidence with the second axis when the magnetic interface decouples (when the wheels are separated the axis of each hole can go off in its own direction).


    PNG
    media_image2.png
    338
    410
    media_image2.png
    Greyscale

Fig. B: Annotated Fig. 1 of Nesis to show how claim limitations are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Klepper et al. (US 2015/0065007; “Klepper”).
Claim 2, Bonutti discloses the guide assembly of claim 1 as noted above.
However, Bonutti only mentions that the two parts 186 and 190 are magnetized.
Klepper teaches two parts wherein a receptacle magnetic region comprises a receptacle chamber housing a receptacle magnet (Fig. 6), and a guide magnetic region comprises a guide chamber housing a guide magnet (Fig. 6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the magnets in the different parts of Bonutti in the manner taught by Klepper, since this is a well-known way to connect to magnetized elements to one another (Fig. 6; abstract).
Claim 3, Bonutti in view of Klepper discloses the guide assembly of claim 2, and Klepper also teaches wherein the receptacle magnet and the guide magnet are selected from a permanent magnet, a temporary magnet, or an electromagnet (paragraph [0003]). 
Claim 4, Bonutti in view of Klepper discloses the guide assembly of claim 2, and Klepper also teaches, wherein the receptacle magnet and the guide magnet are permanent magnets (paragraph [0003]). 
Claim 5, Bonutti in view of Klepper discloses the guide assembly of claim 2, and Klepper also teaches, wherein the receptacle magnet and the guide magnet are both shaped with a varying thickness to create a gradient of magnetic forces dependent on the thickness, and wherein the shape of the receptacle magnet substantially mirrors the shape of the guide magnet when the impactor guide and guide receptacle are magnetically coupled (Fig. 6). 
Claim 26, Bonutti in view of Klepper discloses the guide assembly of claim 2, and Klepper also teaches the guide assembly further comprising a second guide magnetic region (Fig. 6; note that each block has at least two different magnets at the edges), wherein the guide magnetic region comprises a first magnet (Fig. 6; one of the magnetic balls on one of the blocks) and the second guide magnetic region comprises a second magnet (Fig. 6; the ball on the other block that links up to the first magnetic ball). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Nesis (US 4865324).
Claim 9, Bonutti discloses the guide assembly of claim 1, as noted above.
However, Bonutti does not disclose the two parts to have a protrusion and an indentation to help them align.
Nesis teaches a magnetic device (Figs. 7 and 8) wherein one magnetic part comprises a protrusion (22) and the other magnetic part comprises an indentation (24A), wherein the protrusion and the indentation self-align when the parts are coupled together (Figs. 7 and 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the protrusion and indentations, as taught by Nesis, to the assembly of Bonutti, in order to help align and lock the two parts together (Figs. 7 and 8; abstract). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Zimmerman et al. (US 2570625 “Zimmerman”).
Claim 12, Bonutti discloses the guide assembly of claim 11, as noted above.
However, Bonutti does not disclose the polarity of magnetized parts.
Zimmerman teaches connectable blocks (Fig. 14) that each have two separate magnets on opposite sides (Fig. 14) wherein the magnets can have opposite polarities (32) or the same polarity layout (33) in order to get the desired attraction or repelling features.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the magnets and arrange the polarities as desired in the device of Bonutti in a manner as taught by Zimmerman, in order to allow the two parts to connect to one another in a desired manner (Fig. 14).

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Davison et al. (US 2013/0296872; “Davison”).
Claim 28, Bonutti discloses the guide assembly of claim 1, as noted above.
However, Bonutti does not disclose a bearing sleeve formed as an insert in the impactor guide and defining walls of the opening.
Davison teaches a bearing sleeve (Fig. 3) formed as an insert (Fig. 2C) in a guide and defining walls of an opening in the guide (Figs. 2C and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a bearing sleeve, as taught by Davison, to the assembly of Bonutti, in order to allow the device to be made of different material and only the portion getting the most wear to be a smaller portion so it can reduce costs to replace it (Fig. 2C; paragraph [0060]).
Claim 29, Bonutti in view of Davison discloses the guide assembly of claim 28, as noted above. 
However, the bearing sleeve is a single part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the single piece sleeve into two pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Hiller (US 2015/0283475).
Claim 30, Bonutti discloses the guide assembly of claim 1, as noted above.
However, Bonutti does not disclose what the magnets are formed of.
Hiller teaches devices that have a magnetic interface which is formed by permanent magnets each independently formed of Neodymium Iron Boron, Samarium Cobalt, or Alnico (paragraph [0015]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the magnetic guide and guide receptacle of Bonutti out of the materials taught by Hiller, since these are well-known magnetic materials to create a magnetic interface between two parts (Fig. 1; paragraph [0015]).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesis (US 4865324), in view of Hiller (US 2015/0283475).
Claim 30, Nesis discloses the guide assembly of claim 1, as noted above.
However, Nesis does not disclose what the magnets are formed of.
Hiller teaches devices that have a magnetic interface which is formed by permanent magnets each independently formed of Neodymium Iron Boron, Samarium Cobalt, or Alnico (paragraph [0015]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the magnetic guide and guide receptacle of Nesis out of the materials taught by Hiller, since these are well-known magnetic materials to create a magnetic interface between two parts (Fig. 1; paragraph [0015]).

Response to Arguments
Applicant’s arguments on pages 7 and 8, that the saw of Bonutti needs to have space so it is in conflict with the claim limitation “wherein the opening constrains movement of the impactor to translation along an axis of the opening,” has been fully considered, but are not persuasive. The rejection is not relying on the saw. The claim only requires two parts that are magnetized and one of the parts needs to be capable of allowing an impactor through an opening while constraining movement of the impactor to translation along an axis of an opening. This can somewhat be seen and understood in Fig. 1C of applicant’s drawings. Note how the shaft 300 can only slide along the single axis through the opening in impactor guide 500. The same holds true for the slot 202 of Bonutti. If someone placed an impactor that perfectly fit the slot dimensions it would only be able to slide in and out rather than multiple directions like the saw does in Bonutti (Fig. 17). However, it is imperative that the Applicant and anyone reviewing this case understand that this is a functional claim limitation related to what the slot 202 allows for. As required by the claim, the question to ask is “can the slot 202 constrain movement of an impactor to translation along an axis of the opening?” and the clear answer is yes, when an impactor fits the slot in a manner like the applicant’s impactor fits in the guides opening. It is apparent that the Applicant is not performing the correct analysis, because they are making arguments regarding the saw and how it is cutting the bone.
Applicant’s argument towards the strength of the magnet, starting on page 9, has been fully considered, but is not persuasive. These arguments are geared towards the amended portions of the claims and the office action above essentially responds to how Bonutti teaches these limitations. But to further elaborate, Bonutti teaches parts 186 and 190 being magnetized in paragraph [0206]. Based on this disclosure along with at least Fig. 16, it is understood that 190 will magnetically “stick” or engage with 186 to hold the two parts together, which allows the user then to screw them together with locking knob 192. The magnet attraction has to be strong enough to hold the two parts together. Assuming there is a hypothetical impactor and when the user slides the impactor through the slot 202 there would be little to no force acting on parts 186 and 190 because the impactor is just sliding in and out of the slot. Therefore, the magnetic attraction force between 186 and 190 will be sufficient to hold the two parts 186, 190 when translation of the impactor is substantially along the first axis. The second part of this claim raises the question of whether or not the two parts could be separated if a particular force applied to the impactor was applied along a second axis different from the first axis, and the answer is yes. It is necessary to understand that the claim is talking about two magnetic parts, so when looking at Bonutti, the rejection is only relying on the parts 186 and 190. Even though they are being showed as connected to a bone and a saw extending therethrough, it is necessary to just picture parts 186 and 190 by themselves , perhaps sitting on a desk in front of you. If you stick some type of impactor, could be a ruler or piece of wood or metal sheet, through the slot 202 and assuming the locking knob is not locked so the parts 186 and 190 are only relying on the magnetic force to keep them together, as noted above, if you slide the impactor in and out of the slot there are no real forces that are going to knock the two parts loose. However, if one holds on to block 190 and then hits the ruler at an angle relative to the opening, the two parts are going to want to separate if enough force is created. Furthermore, as shown in Fig. A above, for the Nesis rejection, it should be noted that the claim doesn’t require the impactor to be in the opening. Therefore, the impactor in the Bonutti scenario could be placed against the outer surface of either block 186 or 190 and then hammered to create a force off axis from the openings axis and the two parts will be able to separate from one another to overcome the magnetic force. Therefore, it is undeniably obvious that the claim limitations are disclosed by Bonutti as well as Nesis, as laid out in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775